Fiol Matta, Juez Ponente
*163TEXTO COMPLETO DE LA SENTENCIA
Se recurre de la resolución del tribunal de primera instancia que denegó una solicitud para que se dicte sentencia por las alegaciones en el presente caso. El tribunal recurrido se fundamentó en la "protección del interés prioritario de que los casos se resuelvan en sus méritos".
Argumenta el recurrente que la demandada recurrida tardó sesentiseis días en contestar la demanda, incluyéndose en éstos unos veintiséis días en exceso de una prórroga concedida por el tribunal. A su entender, las razones expuestas por la demandada para excusar su tardanza no son meritorias.
Sin embargo, vistos desde la óptica de la política judicial de que los casos se ventilen en sus méritos, los documentos que acompañan su petición, que incluyen los escritos de la demandada para excusar su tardanza, no le dan la razón. Por el contrario, no erró el magistrado de instancia al reconocer que la aplicación de dicho interés prioritario a los hechos del presente caso dictaba la denegación de la solicitud de sentencia por las alegaciones.
Hemos señalado en numerosas ocasiones que los tribunales debemos establecer un balance entre la obligación de velar porque los casos se ventilen sin demora (Heftler Const. Co. v. Tribunal Superior, 103 D.P.R. 844 (1975)) y el derecho de toda parte a tener su día en corte. Echevarría v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Mercado Del Valle v. Panthers Military Society, opinión del 2 de enero de 1990, 90 J.T.S. 2; Maldonado v. Soltero Harrington, 113 D.P.R. 494 (1983); Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817 (1980). Al así hacerlo, debemos inclinar la balanza a favor del derecho de todo litigante a que sus alegaciones se ventilen en sus méritos, puesto que la razón de ser, no sólo del ordenamiento procesal sino de todo nuestro esquema adjudicativo, es salvaguardar el derecho de toda parte a tener su día en corte. Maldonado v. Secretario, supra; Arce v. Club Gallístico de San Juan, 105 D.P.R. 305 (1976); Ortiz Rivera v. Agostini, 92 D.P.R. 187 (1965).
Por los fundamentos señalados, se deniega la expedición del auto.
Así lo acordó y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General